 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   ERICKA ALLEN,                                     No. 1:17-cv-00702-GSA

12
                        Plaintiff,
13                                                     ORDER TO SHOW CAUSE FOR
            v.                                         PLAINTIFF’S FAILURE
14
                                                       TO FILE OPENING BRIEF
15   NANCY A. BERRYHILL, Commissioner
     of Social Security,
16
                        Defendant.
17

18
            On May 19, 2017, Plaintiff filed a complaint requesting a review of the Commissioner’s
19

20   denial of disability benefits. Doc. 1. On May 29, 2018, following multiple amendments and

21   extensions of time, the Court granted Plaintiff’s Unopposed Request for an Extension of Time in

22   which to file a confidential letter brief. Doc. 30. The Court warned Plaintiff that “future requests
23   for extensions of time will be looked upon with disfavor” and encouraged Plaintiff to seek the
24
     advice of counsel. Doc. 30. On July 30, 2018, Plaintiff served Defendant with her confidential
25
     letter brief. Doc. 31. On September 10, 2018, Defendant served Plaintiff with her response.
26
     Doc. 32.
27

28          In the event that the parties stipulated to a remand, they were to have filed a stipulation
                                                        1
 1   within fifteen (15) days following service of Defendant’s response on Plaintiff. Doc. 26, ¶ 4. No
 2   such stipulation was filed. In the event that the parties did not agree to remand, Plaintiff’s
 3
     opening brief was to be filed with the court and served on Defendant within thirty (30) days
 4
     following service of Defendant’s response on Plaintiff. Doc. 26, ¶ 6. To date, Plaintiff has not
 5
     filed her opening brief with the Court.
 6

 7          Rule 110 of this Court’s Local Rules provides that the “failure of counsel or of a party to

 8   comply … with any order of the Court may be grounds for imposition by the Court of any and all

 9   sanctions … within the inherent power of the Court.” This Court has the inherent power to
10
     manage its docket. Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may
11
     dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey
12
     a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53-54
13
     (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258,
14

15   1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of

16   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to
17   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Henderson v.
18
     Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to
19
     comply with local rules).
20
             In determining whether to dismiss an action for lack of prosecution, failure to obey a
21

22   court order, or failure to comply with local rules, the court must consider several factors: (1) the

23   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

24   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on
25   their merits; and (5) the availability of less drastic alternatives. Ghazali, 46 F.3d at 53; Ferdik,
26
     963 F.2d at 1260-61; Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24.
27

28
                                                        2
 1          Given the above, Plaintiff is hereby ORDERED to file a written response to this Order to
 2   Show Cause WITHIN twenty (20) days of the date of this Order, explaining why she has not filed
 3
     an opening brief in accordance with the Amended Pro Se Order Setting Deadlines (Doc. 26). In
 4
     the alternative, Plaintiff may file an opening brief within twenty (20) days of the date of this
 5
     order. No further extensions of time will be granted.
 6

 7          Failure to respond to this Order to Show Cause within the time specified may result

 8   in dismissal of this action.

 9

10
     IT IS SO ORDERED.
11
        Dated:     October 25, 2018                               /s/ Gary S. Austin
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
